Citation Nr: 1435969	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from March 29, 1974, to May 9, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, that determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a low back disorder.

In March 2011, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  In April 2014, he testified at a video conference hearing over which the undersigned presided.  A transcript of each hearing has been associated with the claims file.

Following the hearing, the Veteran submitted a private medical record from A. Wilson, M.D., dated in May 2014.  This evidence was accompanied by a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  All records in such file have been considered by the Board in adjudicating this matter.  

The issue of service connection for a low back disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for a low back disorder was initially denied by the RO in a May 1974 rating decision; the Veteran did not appeal and new and material evidence was not received during the appeal period.
2.  By rating actions dated in October 1980, May 2004, February 2007, and November 2007, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a low back disorder; the Veteran did not appeal any of the determinations and new and material evidence was not received during the respective appeal periods.

3.  Evidence received since the November 2007 RO decision that determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a low back disorder relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW


1. The unappealed May 1974 rating decision that denied the Veteran's claim of service connection for a low back disorder, and the October 1980, May 2004, February 2007, and November 2007 rating decisions that continued that denial, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).
 
2.  Additional evidence received since the November 2007 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations 
impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

The Board is reopening the previously denied claim of service connection for 
a low back disorder.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, the Veteran does not require further assistance to substantiate the claim.

Claim to Reopen

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When no pre-existing condition is noted at the time a Veteran enters service, the presumption of soundness arises, and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013). 

Pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2013).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Service connection for certain chronic diseases, such as arthritis, may be established based on a legal "presumption" for Veterans with 90 days or more of active service after December 31, 1946, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2013).  Service connection will be granted for a chronic disease identified in service and at any time thereafter.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In this case, a May 1974 rating decision denied the claim of service connection for a low back disorder, characterized as lumbar vertebra fracture of transverse processes with residual low back pain.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claim in October 1980, January 2004, and September 2006.  The prior denial was continued by respective rating actions dated in November 1980, May 2004, February 2007, and November 2007.

Because the Veteran did not submit a notice of disagreement with any of the foregoing rating decisions, the determinations became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013).  No evidence was received within the respective appeal periods after each decision.  As such, the decisions became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a) , evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Evidence of record at the time of the most recent November 2007 rating decision included the Veteran's service treatment records, which contained no evidence of a pre-existing low back disorder on entrance examination.  Service treatment records one month into service showed that the Veteran experienced low back pain after cutting weeds, and a Medical Board at that time determined that he had a back disorder that was of pre-service origin. 

The evidence of record also included a VA medical opinion dated in April 2007 in which, in pertinent part, it was determined that the Veteran's back disorder was not related to service, but that it had existed prior to service.

Additionally, the evidence of record contained private medical treatment records that showed ongoing post-service treatment for a low back disorder, which the Veteran attributed to service.

Service connection was denied in May 1974, and the claim was not subsequent reopened because it was indicated that the Veteran had a pre-existing low back disorder that was not aggravated by service.

Thereafter, in April 2010, the Veteran submitted a renewed claim of service connection for a low back disorder.  In support of his claim, he submitted a lay statement from his brother indicating that prior to service, the Veteran had never complained of symptoms associated with a back disorder.  In his April 2014 hearing testimony, the Veteran reiterated that he had a current low back disorder that was manifested during his period of active service.  He denied having had a serious low back disorder prior to his entrance into service.  Additionally, in the May 2014 letter from Dr. Wilson, it was opined that the Veteran had a low back disorder that was first manifested during service, or in the alternative, if he had a pre-existing back disorder, it had been aggravated during service.

Significantly, the newly received evidence (since the November 2007 decision) includes a private medical record that suggests that the Veteran's low back disorder was etiologically related to his period of active service.  As the evidence suggests the presence of a current disability and a nexus to service, such evidence pertains to an element of the claim that was previously found to be lacking.  The new evidence, coupled with the Veteran's testimony, when considered with the old, triggers VA's duty to provide further examination.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.
As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a low back disorder.  Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a low back disorder is reopened, and to this extent only the appeal of this issue is granted.


REMAND

The evidence demonstrates that the Veteran has a current low back disability.  The April 2007 VA medical record suggests that the Veteran's disorder existed prior to service and was not aggravated therein.  The May 2014 letter from Dr. Wilson suggests that the Veteran had a low back disorder that was first manifested during service, or in the alternative, if pre-existing, it had been aggravated during service.  In light of the contradictory findings, the Board finds that the Veteran must be scheduled for an additional VA examination so as to determine whether he has a current low back disability that was either first manifested during his period of active service, or that had existed prior to active service and was aggravated therein.    When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted low back disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted low back disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  

Additionally, the agency of original jurisdiction must ensure that the record includes a complete copy of the Veteran's VA outpatient treatment records, to include from the VA medical centers in Saginaw and Grand Rapids, Michigan. 

All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination with a physician that has not previously examined him in order to determine the nature and likely etiology of the asserted low back disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  All testing deemed necessary by the examiner must be provided.

Based on the examination and record review, the examiner shall provide an opinion as to the following: 

(a)  For any diagnosed low back disorder, the examiner shall provide a medical opinion indicating whether the evidence of record clearly and unmistakably shows that the Veteran had a low back disorder that existed prior to his entry into active service.

(b)  If pre-existence is clearly shown, does the evidence of record clearly and unmistakably show that (i) the pre-existing low back disorder did not worsen during active service, or that (ii) any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed low back disorder had its onset during the Veteran's period of active service, to include as a result of clearing weeds and related heavy lifting?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


